DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 8/15/2022 has been entered. Claims 1, 10, 15, 18, and 20 were amended, claims 2, 6, 8-9, 11-14, 16, and 19 were cancelled, and claim 27 was new. Thus, claims 1, 3-5, 7, 10, 15, 17-18, and 20-27 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the limitation “a disc-like body” in line 4 is confusing, as it is unclear as to what is meant by the term “disc-like”. In other words, it is unclear as to how the body can differ from a disc and still be considered “disc-like”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2009/0013995 A1) in view of Rockwell et al. (US 2019/0125213 A1), Salcedo et al. (US 2017/0049985 A1), and Sartore (US 2015/0099934 A1).
Regarding claim 1, Williams discloses an airway adjunct adapted to secure to an airway device (bracket 18 is adapted to secure to proximal end 14 of oral airway 10; bracket 18 and the unlabeled walls shown separating the lateral channels 24, 32 and middle channel of lumen 12 are together being interpreted as the claimed airway adjunct) (Figs. 1-6B; para. [0023]), the airway device having an internal airway volume defined by a single continuous channel with one or more internal-facing surfaces (there is only one oral airway 10, and its outer body surface is continuous, and with the outermost walls of the airway 10 also being continuous along the inside of the device; oral airway 10 has an internal volume defined by its outermost walls with internal-facing surfaces) (Figs. 1-6B), the airway adjunct comprising: 
a body that is coupled to the airway device (bracket 18 and the unlabeled walls shown separating lateral channels 24, 32 and the middle channel of lumen 12 are all attached to the airway) (Figs. 1-6B; para. [0023]), the body including 
a first opening extending through the body and configured to be in fluid communication with the internal airway volume (right opening in bracket 18 to right lateral breathing channel 32) (Figs. 1-6B; para. [0023]), 
a second opening extending through the body and configured to be in fluid communication with the internal airway volume (middle opening in bracket 18 to middle channel of lumen 12) (Figs. 1-6B; para. [0023]), 
a third opening extending through the body and configured to be in fluid communication with the internal airway volume (left opening in bracket 18 to left lateral breathing channel 24) (Figs. 1-6B; para. [0023]),
a gas administration tube (oxygen supply line 28 to the oxygen source) (Figs. 1, 7; abstract; para. [0023]) comprising a first internal terminal end (end of line 28 inside the airway with endpoint 33) (Figs. 1-2; para. [0023]) configured to be centrally positioned relative to the internal airway volume of the airway device such that the first terminal end is configured to be spaced apart from the internal-facing surfaces of the single continuous channel (end of line 28 with endpoint 33 is inside the middle of the airway, particularly horizontally as seen in Fig. 2; there is space between the dotted lines indicating the inner walls of the airway and the line 28 with endpoint 33, thus the line 28 is spaced from the outermost walls of the airway with internal-facing surfaces) (Figs. 1-4) and a first port (end of connector 60 to oxygen source which attaches to line 28) (Figs. 1, 7; para. [0028]); 
a gas sampling tube (carbon dioxide monitoring line 20 to the connector 56 for the carbon dioxide monitor) (Figs. 1, 7; abstract; para. [0023]) comprising a second internal terminal end (end of line 20 inside the airway) (Figs. 1-2) configured to be positioned centrally relative to the internal airway  volume of the airway device such that the second internal terminal end is configured to be spaced apart from the internal-facing surfaces of the single continuous channel (end of line 20 with endpoint 26 is inside the middle of the airway, particularly horizontally as seen in Fig. 2; there is space between the dotted lines indicating the inner walls of the airway and the line 20 with endpoint 26, thus the line 20 is spaced from the outermost walls of the airway with internal-facing surfaces) (Figs. 1-4) and a second port (end of connector 56 outside of airway to the carbon dioxide monitor) (Figs. 1, 7; para. [0028]); 
6Application No. 16/803,880wherein the first internal terminal end is spaced apart from the body by a first distance and the second internal terminal end is spaced apart from the body by a second distance that is greater than the first distance, such that the second internal terminal end is positioned further into the airway device than the first internal terminal end (line 20 extends farther into the airway than line 28) (Fig. 2; para. [0025]).
Williams does not disclose the body is removably coupled to the airway device; a first cross-member positioned between the first opening and the second opening, and a second cross-member positioned between the second opening and the third opening; the gas administration tube extending through the first cross-member such that the gas administration tube is positioned between the first opening and the second opening; the gas sampling tube extending through the second cross-member such that the gas sampling tube is positioned between the second opening and the third opening; wherein the first cross-member and the second cross-member are configured not to extend within the single continuous channel.
However, Rockwell teaches a body attached to a patient airway and gas lines (Rockwell; abstract), including a cross-member and a tube extending through the cross-member (front plate 1010, 1110 with an aperture 1020, 1120 for installation of a gas line 1040; whole structure is placed on airway to partition the airway with a wall 1020, 1120) (Rockwell; Figs. 26-28; paras. [0059-0060]); wherein the cross-member is configured not to extend within the single continuous channel (cross-member is only front plate 1010, 1110, not the wall 1020, 1120; front plate 1010, 1110 does not extend within the airway) (Rockwell; Figs. 26-28; paras. [0059-0060]). Furthermore, Salcedo teaches an airway adaptor (Salcedo; abstract) wherein the adaptor has two structures for holding tubes, the panels having left and right openings 16 and 18 through which tubes are inserted, and which can be removably coupled to the airway device by way of a ridge with brackets encircling the middle tube holding structure (adaptor 1 removable from oral airway device 2 by way of clips or brackets 24 on a ridge 12; adaptor 1 has three ports 14, 16, 18; left and right ports 16, 18 are for oxygen and carbon dioxide monitoring) (Salcedo; Figs. 1-12; paras. [0036-0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams two unlabeled walls partitioning the airway into three sub-channels to each include a cross-member and their respective tube extending through the cross-member, as taught by Rockwell, for the purpose of ensuring the tubes are secured onto the airway (Rockwell; abstract) and thereby have additional structural support for increased stability. Furthermore, it would have been obvious to further modify the modified Williams device such that the two Rockwell walls and cross-members which hold the tubes are attached by way of a ridge with brackets to form one adaptor body that is removable from an airway, as taught by Salcedo, for the purpose of providing the device with a suitable alternative attachment mechanism for securing plates to the airway, as predicted by Rockwell para. [0062], which would one of ordinary skill in the art would be able to feasibly expect would perform similarly well as the Rockwell para. [0061] adhesive, since Salcedo para. [0035-0037] describe the clips or brackets as a suitable alternative embodiment to an embodiment using adhesives. Moreover, the removable aspect of the Salcedo ridge 12 with clips or brackets 24 would allow for a user to more easily attach and detach an adaptor for multiple uses in comparison to an adhesive which would wear off with if it was removable.
With this modification, the modified Williams device would thus teach a first cross-member positioned between the first opening and the second opening (Williams unlabeled wall between lateral channel 32 and middle channel of airway 12 would be provided with a Rockwell plate 1010, 1110 to hold the Williams oxygen tube 28) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]), and a second cross-member positioned between the second opening and the third opening (Williams unlabeled wall between lateral channel 24 and middle channel of airway 12 would be provided with a Rockwell plate 1010, 1110 to hold the Williams carbon dioxide monitoring tube 20) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]); the gas administration tube extending through the first cross-member (Rockwell plate 1010, 1110 holding the Williams oxygen tube 28) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]) such that the gas administration tube is positioned between the first opening and the second opening (the Williams oxygen tube 28 in a Rockwell aperture or opening 1020, 1120 of plate 1010, 1110 at the Williams unlabeled wall between lateral channel 32 and middle channel of airway 12; the unlabeled wall is between the first and second openings, and thus so is the tube 28) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]); the gas sampling tube extending through the second cross-member (Rockwell plate 1010, 1110 holding the Williams carbon dioxide monitoring tube 20) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]) such that the gas sampling tube is positioned between the second opening and the third opening (the Williams carbon dioxide monitoring tube 20 in a Rockwell aperture or opening 1020, 1120 of plate 1010, 1110 at the Williams unlabeled wall between lateral channel 24 and middle channel of airway 12; the unlabeled wall is between the second and third openings, and thus so is the tube 20) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]); wherein the first cross-member and the second cross-member are configured not to extend within the single continuous channel (cross-member is only front plate 1010, 1110, not the wall 1020, 1120; front plate 1010, 1110 does not extend within the airway) (Rockwell; Figs. 26-28; paras. [0059-0060]).
Williams does not disclose the gas administration tube holding the first port in a fixed position relative to the airway device; the gas sampling tube holding the second port in a fixed position relative to the airway device.
However, Sartore teaches a laryngoscopic device with two conduits inside, one of which is for delivering oxygen (Sartore; abstract; Figs. 1-2B) wherein the conduits can be rigid tubings secured to the laryngoscopic device with retainers (Sartore; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams lines 20, 28 to be rigid and secured with retainers to the Williams unlabeled walls separating the lateral chambers from the middle channel of lumen 12, as taught by Sartore, for the purpose of ensuring the lines are secured such to the airway device (Sartore; para. [0007]), such that the lines do not move out of place, thereby ensuring a more steady supply of oxygen and more stable carbon dioxide readings.  With this modification, the modified Williams device would thus teach the gas administration tube holding the first port in a fixed position relative to the airway device, and the gas sampling tube holding the second port in a fixed position relative to the airway device (Williams lines 20, 28 would be rigid and held in place by retainers as taught by Sartore to secure the lines 20, 28 to the unlabeled walls of the Williams airway device 12; therefore, the ports of the lines 20, 28 at the ends would also be fixed into place) (Williams, Fig. 1; para. [0023]; Sartore, para. [0030]).
Regarding claim 3, the modified Williams teaches wherein the airway device comprises an oropharyngeal airway device (oral pharyngeal airway) (Williams; abstract; para. [0029]).
Regarding claim 5, the modified Williams teaches further comprising a clamping tab integrated with the body, the clamping tab adapted to secure the body to a collar of the airway device (ridge 12 has brackets or clips 24 for securing the body to an airway device) (Salcedo; Figs. 7-12; paras. [0036-0037]).
Regarding claim 10, the modified Williams teaches wherein the first port and the second port are connected to the airway adjunct device via tubing connectors (connectors 62 and 52, respectively) (Williams; Fig. 7; para. [0028]).
Regarding claim 26, the modified Williams teaches wherein the first cross-member is oriented parallel to the second cross-member (Williams unlabeled walls are parallel to each other, thus the Rockwell plate 1010, 1110 for each unlabeled Williams wall are also parallel to each other) (Williams, Figs. 2, 5-6A; Rockwell, Figs. 26-28).
Regarding claim 27, as best understood, Williams discloses an airway adjunct adapted to secure to an airway device (bracket 18 is adapted to secure to proximal end 14 of oral airway 10; bracket 18 and the unlabeled walls shown separating the lateral channels 24, 32 and middle channel of lumen 12 are together being interpreted as the claimed airway adjunct) (Figs. 1-6B; para. [0023]), the airway device having a collar and a channel extending from the collar that defines an internal airway volume defined by one or more internal-facing surfaces of the airway device (oral airway 10 has a middle body or housing between bracket 18 and extension 35 inside of which a channel extends; oral airway 10 has an internal volume defined by its outermost walls with internal-facing surfaces) (Figs. 1-6B), the airway adjunct comprising: 
a disc-like body (bracket 18 and the unlabeled walls shown separating lateral channels 24, 32 and the middle channel of lumen 12 are all attached to the airway; bracket 18 is flat like a disc) (Figs. 1-6B; para. [0023]), the body including a first surface configured to abut the collar (flat surface of bracket 18 abutting the middle body of the airway 10) (Figs. 1-4); 
a second surface opposite the first surface (flat surface of bracket 18 farthest from the airway) (Figs. 1-4); 
a first opening extending through the body from the first surface to the second surface and configured to be in fluid communication with the internal airway volume (right opening in bracket 18 to right lateral breathing channel 32) (Figs. 1-6B; para. [0023]), 
a second opening extending through the body from the first surface to the second surface and configured to be in fluid communication with the internal airway volume (middle opening in bracket 18 to middle channel of lumen 12) (Figs. 1-6B; para. [0023]), 
a third opening extending through the body from the first surface to the second surface and configured to be in fluid communication with the internal airway volume  (left opening in bracket 18 to left lateral breathing channel 24) (Figs. 1-6B; para. [0023]), 
a gas administration tube (oxygen supply line 28 to the oxygen source) (Figs. 1, 7; abstract; para. [0023]) comprising a first internal terminal end (end of line 28 inside the airway with endpoint 33) (Figs. 1-2; para. [0023]) configured to be positioned centrally relative to the internal airway volume of the airway device such that the first terminal end is configured to be spaced apart from the internal-facing surfaces of the channel  (end of line 28 with endpoint 33 is inside the middle of the airway, particularly horizontally as seen in Fig. 2; there is space between the dotted lines indicating the inner walls of the airway and the line 28 with endpoint 33, thus the line 28 is spaced from the outermost walls of the airway with internal-facing surfaces) (Figs. 1-4) and a first port (end of connector 60 to oxygen source which attaches to line 28) (Figs. 1, 7; para. [0028]); 
a gas sampling tube (carbon dioxide monitoring line 20 to the connector 56 for the carbon dioxide monitor) (Figs. 1, 7; abstract; para. [0023]) comprising a second internal terminal end (end of line 20 inside the airway) (Figs. 1-2) configured to be positioned centrally relative to the internal airway  volume of the airway device such that the second internal terminal end is configured to be spaced apart from the internal-facing surfaces of the single continuous channel (end of line 20 with endpoint 26 is inside the middle of the airway, particularly horizontally as seen in Fig. 2; there is space between the dotted lines indicating the inner walls of the airway and the line 20 with endpoint 26, thus the line 20 is spaced from the outermost walls of the airway with internal-facing surfaces) (Figs. 1-4) and a second port (end of connector 56 outside of airway to the carbon dioxide monitor) (Figs. 1, 7; para. [0028]); 
a gas sampling tube (carbon dioxide monitoring line 20 to the connector 56 for the carbon dioxide monitor) (Figs. 1, 7; abstract; para. [0023]) comprising a second internal terminal end (end of line 20 inside the airway) (Figs. 1-2) configured to be positioned centrally relative to the internal airway volume of the airway device such that the second internal terminal end is configured to be spaced apart from the internal-facing surfaces of the channel (end of line 20 with endpoint 26 is inside the middle of the airway, particularly horizontally as seen in Fig. 2; there is space between the dotted lines indicating the inner walls of the airway and the line 20 with endpoint 26, thus the line 20 is spaced from the outermost walls of the airway with internal-facing surfaces) (Figs. 1-4) and a second port  (end of connector 56 outside of airway to the carbon dioxide monitor) (Figs. 1, 7; para. [0028]);
wherein the first internal terminal end is spaced apart from the body by a first distance and the second internal terminal end is spaced apart from the body by a second distance that is greater than the first distance, such that the second internal terminal end is positioned further into the airway device than the first internal terminal end  (line 20 extends farther into the airway than line 28) (Fig. 2; para. [0025]).
Williams does not disclose the body is removably coupled to the collar of the airway device; a first cross-member positioned between the first opening and the second opening, the first cross-member being spaced apart from the channel, and a second cross-member positioned between the second opening and the third opening, the second cross-member being spaced apart from the channel; the gas administration tube extending through the first cross-member such that the gas administration tube is positioned between the first opening and the second opening; the gas sampling tube extending through the second cross-member such that the gas sampling tube is positioned between the second opening and the third opening.
However, Rockwell teaches a body attached to a patient airway and gas lines (Rockwell; abstract), including a cross-member extending from the first side of the opening to the second side of the opening, the cross-member being spaced apart from the channel, and a tube portion extending through the cross-member (front plate 1010, 1110 extended from the top side of an opening to the bottom side of the opening of the airway; front plate 1010, 1110 with an aperture 1020, 1120 for installation of a gas line 1040; the structure is placed inside an airway to partition the airway with a wall 1020, 1120, however the front plate 1010, 1110 remains outside of the airway and thus spaced from the channel inside the airway) (Rockwell; Figs. 26-28; paras. [0059-0060]). Furthermore, Salcedo teaches an airway adaptor (Salcedo; abstract) wherein the adaptor has two structures for holding tubes, the panels having left and right openings 16 and 18 through which tubes are inserted, and which can be removably coupled to the collar of the airway device by way of a ridge with brackets encircling the middle tube holding structure (adaptor 1 removable from oral airway device 2 body by way of clips or brackets 24 on a ridge 12; adaptor 1 has three ports 14, 16, 18; left and right ports 16, 18 are for oxygen and carbon dioxide monitoring) (Salcedo; Figs. 1-12; paras. [0036-0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams two unlabeled walls partitioning the airway device 10 into three sub-channels to each include a cross-member and their respective tube extending through the cross-member, as taught by Rockwell, for the purpose of ensuring the tubes are secured onto the airway (Rockwell; abstract) and thereby have additional structural support for increased stability. Furthermore, it would have been obvious to further modify the modified Williams device such that the two Rockwell walls and cross-members which hold the tubes are attached by way of a ridge with brackets to form one adaptor body that is removable from an airway, as taught by Salcedo, for the purpose of providing the device with a suitable alternative attachment mechanism for securing plates to the airway, as predicted by Rockwell para. [0062], which would one of ordinary skill in the art would be able to feasibly expect would perform similarly well as the Rockwell para. [0061] adhesive, since Salcedo para. [0035-0037] describe the clips or brackets as a suitable alternative embodiment to an embodiment using adhesives. Moreover, the removable aspect of the Salcedo ridge 12 with clips or brackets 24 would allow for a user to more easily attach and detach an adaptor for multiple uses in comparison to an adhesive which would wear off with if it was removable.
With this modification, the modified Williams device would thus teach a first cross-member positioned between the first opening and the second opening (Williams unlabeled wall between lateral channel 32 and middle channel of airway 12 would be provided with a Rockwell plate 1010, 1110 to hold the Williams oxygen tube 28) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]), the first cross-member being spaced apart from the channel (the Rockwell front plate 1010, 1110 remains outside of the airway and thus spaced from the channel inside the airway) (Rockwell; Figs. 26-28; paras. [0059-0060]), and a second cross-member positioned between the second opening and the third opening (Williams unlabeled wall between lateral channel 24 and middle channel of airway 12 would be provided with a Rockwell plate 1010, 1110 to hold the Williams carbon dioxide monitoring tube 20) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]), the second cross-member being spaced apart from the channel (the Rockwell front plate 1010, 1110 remains outside of the airway and thus spaced from the channel inside the airway) (Rockwell; Figs. 26-28; paras. [0059-0060]); the gas administration tube extending through the first cross-member (Rockwell plate 1010, 1110 holding the Williams oxygen tube 28) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]) such that the gas administration tube is positioned between the first opening and the second opening (the Williams oxygen tube 28 in a Rockwell aperture or opening 1020, 1120 of plate 1010, 1110 at the Williams unlabeled wall between lateral channel 32 and middle channel of airway 12; the unlabeled wall is between the first and second openings, and thus so is the tube 28) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]); the gas sampling tube extending through the second cross-member (Rockwell plate 1010, 1110 holding the Williams carbon dioxide monitoring tube 20) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]) such that the gas sampling tube is positioned between the second opening and the third opening (the Williams carbon dioxide monitoring tube 20 in a Rockwell aperture or opening 1020, 1120 of plate 1010, 1110 at the Williams unlabeled wall between lateral channel 24 and middle channel of airway 12; the unlabeled wall is between the second and third openings, and thus so is the tube 20) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]).
Williams does not disclose the gas administration tube holding the first port in a fixed position relative to the airway device; the gas sampling tube holding the second port in a fixed position relative to the airway device.
However, Sartore teaches a laryngoscopic device with two conduits inside, one of which is for delivering oxygen (Sartore; abstract; Figs. 1-2B) wherein the conduits can be rigid tubings secured to the laryngoscopic device with retainers (Sartore; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams lines 20, 28 to be rigid and secured with retainers to the Williams unlabeled walls separating the lateral chambers from the middle channel of lumen 12, as taught by Sartore, for the purpose of ensuring the lines are secured such to the airway device (Sartore; para. [0007]), such that the lines do not move out of place, thereby ensuring a more steady supply of oxygen and more stable carbon dioxide readings.  With this modification, the modified Williams device would thus teach the gas administration tube holding the first port in a fixed position relative to the airway device, and the gas sampling tube holding the second port in a fixed position relative to the airway device (Williams lines 20, 28 would be rigid and held in place by retainers as taught by Sartore to secure the lines 20, 28 to the unlabeled walls of the Williams airway device 12; therefore, the ports of the lines 20, 28 at the ends would also be fixed into place) (Williams, Fig. 1; para. [0023]; Sartore, para. [0030]).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Rockwell, Salcedo, and Sartore as applied to claim 1 above, and further in view of Connell (US 6,098,617).
Regarding claim 4, the modified Williams teaches the invention as previously claimed, but does not teach wherein the airway device comprises a nasopharyngeal airway device.
However, Connell teaches a device for delivering an inhalant gas to an airway (Connell; abstract) wherein the airway device comprises a nasopharyngeal airway device (airway can be an oral or nasopharyngeal airway; the two are identical except the diameter of the nasopharyngeal airway is smaller to allow for insertion into the nose) (Connell; abstract; col. 4, lines 58-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams airway device to be a nasopharyngeal airway device, as taught by Connell, for the purpose of allowing the device to be inserted into the nose (Connell; abstract; col. 4, lines 58-61), which would thereby allow for a healthcare provider to have an option for airway placement if a patient medically cannot have an airway placed through the mouth.
Regarding claim 7, the modified Williams does not teach the gas administration tube comprises a first elbow bend and the gas sampling tube comprises a second elbow bend.
However, Connell further teaches the gas administration tube comprises a first elbow bend and the gas sampling tube comprises a second elbow bend (both conduits 94, 96 in the airway 92 have respective bent portions 94C, 96C, such that the respective legs 94A, 96A outside of the airway 92 lie on the rim 92D) (Connell; Fig. 7; col. 6, lines 36-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams the gas administration tube to comprise a first elbow bend and the gas sampling tube to comprise a second elbow bend, as taught by Connell, for the purpose of ensuring the conduits can only extend into the airway at a desired distance, as the tubes cannot be positioned further into the airway than their bent portions (Connell; Fig. 7; col. 6, lines 36-58). 
Claims 15, 17-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Rockwell, Salcedo, and Connell.
Regarding claim 15, Williams discloses an airway adjunct adapted to secure to an airway device (bracket 18 is adapted to secure to proximal end 14 of oral airway 10; bracket 18 and the unlabeled walls shown separating the lateral channels 24, 32 and middle channel of lumen 12 are together being interpreted as the claimed airway adjunct) (Figs. 1-6B; para. [0023]), the airway device having an internal airway volume defined by a single continuous channel with one or more internal-facing surfaces (there is only one oral airway 10, and its outer body surface is continuous, and with the outermost walls of the airway 10 also being continuous along the inside of the device; oral airway 10 has an internal volume defined by its outermost walls with internal-facing surfaces) (Figs. 1-6B), the airway adjunct comprising: 
a body that is coupled to the airway device (bracket 18 and the unlabeled walls shown separating lateral channels 24, 32 and the middle channel of lumen 12 are all attached to the airway) (Figs. 1-6B; para. [0023]), the body including 
a first surface positionable adjacent to the airway device (flat surface of bracket 18 adjacent to the airway) (Figs. 1-4), 
a second surface opposite the first surface (flat surface of bracket 18 farthest from the airway) (Figs. 1-4), 
an opening extending through the body between the first surface and the second surface and configured to be in communication with the internal airway volume (bracket 18 has an opening to the three inside channels of the airway, the opening extending through the entire bracket 18 between the two surfaces) (Figs. 1-4), the opening defining a first side and a second side opposite the first side (the first side of the opening through bracket 18 being at the top side, and the second side being the bottom side, such that the unlabeled walls are aligned to extend from the top side to the bottom side) (Figs. 1-6A), 
a gas administration tube comprising a first portion coupled to and in fluid communication with a second portion (oxygen line 28 has a first portion inside of the airway lumen 12 coupled to a second portion outside of the airway to the oxygen source; all are fluidly connected to the oxygen source) (Figs. 1, 7; para. [0023]; para. [0028]), the first portion oriented perpendicular to the first surface (the portion of oxygen line 28 inside of the airway is oriented perpendicular to the first surface of the bracket 18) (Figs. 1-4), the first portion defining a first internal terminal end (end of line 28 inside the airway) (Figs. 1-2), and the second portion defining a first port (end of connector 60 to oxygen source which attaches to line 28) (Figs. 1, 7; para. [0028]) configured to be positioned centrally relative to the internal airway volume of the airway device such that the first internal terminal end is configured to be spaced apart from the internal- facing surfaces of the single continuous channel 8Application No. 16/803,880(end of line 28 with endpoint 33 is inside the middle of the airway, particularly horizontally as seen in Fig. 2; there is space between the dotted lines indicating the inner walls of the airway and the line 28 with endpoint 33, thus the line 28 is spaced from the outermost walls of the airway with internal-facing surfaces) (Figs. 1-4) and a first port (end of connector 60 to oxygen source which attaches to line 28) (Figs. 1, 7; para. [0028]); 
Response to Office action dated October 4, 2021a gas sampling tube (carbon dioxide monitoring line 20 to the connector 56 for the carbon dioxide monitor) (Figs. 1, 7; abstract; para. [0023]) comprising a third portion coupled to and in fluid communication with a fourth portion  (carbon dioxide monitoring line 20 has a first portion inside of the airway coupled to a second portion outside of the airway to the carbon dioxide monitor; all are fluidly connected to the carbon dioxide monitor) (Figs. 1, 7; para. [0023]; para. [0028]), the third portion oriented perpendicular to the first surface (the portion of carbon dioxide line 20 inside of the airway is oriented perpendicular to the first surface of the bracket 18) (Figs. 1-4), the third portion defining a second internal terminal end (end of line 20 inside the airway) (Figs. 1-2) configured to be positioned centrally relative to the internal airway volume of the airway device  such that the second internal terminal end is configured to be spaced apart from the internal- facing surfaces of the single continuous channel (end of line 20 with endpoint 26 is inside the middle of the airway, particularly horizontally as seen in Fig. 2; there is space between the dotted lines indicating the inner walls of the airway and the line 20 with endpoint 26, thus the line 20 is spaced from the outermost walls of the airway with internal-facing surfaces) (Figs. 1-4), and the fourth portion defining a second port (end of connector 56 outside of airway to the carbon dioxide monitor) (Figs. 1, 7; para. [0028]);
wherein the first internal terminal end is spaced apart from the first surface by a first distance and the second internal terminal end is spaced apart from the first surface by a second distance that is greater than the first distance by at least one millimeter, such that the second internal terminal end is positioned further into the airway assembly than the first internal terminal end (line 20 extends farther into the airway than line 28 by approximately two centimeters) (Fig. 2; para. [0025]).
Williams does not disclose the body is removably coupled to the airway device; a first cross-member extending from the first side of the opening to the second side of the opening,  and a second cross-member extending from the first side of the opening to the second side of the opening, the second cross-member being spaced apart from the first cross-member; the first portion extending through the first cross-member; the third portion extending through the second cross-member; wherein the first cross-member and the second cross-member are configured not to extend within the single continuous channel.
However, Rockwell teaches a body attached to a patient airway and gas lines (Rockwell; abstract), including a cross-member extending from the first side of the opening to the second side of the opening and a tube portion extending through the cross-member (front plate 1010, 1110 extended from the top side of an opening to the bottom side of the opening of the airway; front plate 1010, 1110 with an aperture 1020, 1120 for installation of a gas line 1040; whole structure is placed inside an airway to partition the airway with a wall 1020, 1120) (Rockwell; Figs. 26-28; paras. [0059-0060]); wherein the first cross-member and the second cross-member are configured not to extend within the single continuous channel (cross-member is only front plate 1010, 1110, not the wall 1020, 1120; front plate 1010, 1110 does not extend within the airway) (Rockwell; Figs. 26-28; paras. [0059-0060]). Furthermore, Salcedo teaches an airway adaptor (Salcedo; abstract) wherein the adaptor has two structures for holding tubes, the panels having left and right openings 16 and 18 through which tubes are inserted, and which can be removably coupled to the airway device by way of a ridge with brackets encircling the middle tube holding structure (adaptor 1 removable from oral airway device 2 by way of clips or brackets 24 on a ridge 12; adaptor 1 has three ports 14, 16, 18; left and right ports 16, 18 are for oxygen and carbon dioxide monitoring) (Salcedo; Figs. 1-12; paras. [0036-0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams two unlabeled walls partitioning the airway device 12 into three sub-channels to each include a cross-member and their respective tube extending through the cross-member, as taught by Rockwell, for the purpose of ensuring the tubes are secured onto the airway (Rockwell; abstract) and thereby have additional structural support for increased stability. Furthermore, it would have been obvious to further modify the modified Williams device such that the two Rockwell walls and cross-members which hold the tubes are attached by way of a ridge with brackets to form one adaptor body that is removable from an airway, as taught by Salcedo, for the purpose of providing the device with a suitable alternative attachment mechanism for securing plates to the airway, as predicted by Rockwell para. [0062], which would one of ordinary skill in the art would be able to feasibly expect would perform similarly well as the Rockwell para. [0061] adhesive, since Salcedo para. [0035-0037] describe the clips or brackets as a suitable alternative embodiment to an embodiment using adhesives. Moreover, the removable aspect of the Salcedo ridge 12 with clips or brackets 24 would allow for a user to more easily attach and detach an adaptor for multiple uses in comparison to an adhesive which would wear off with if it was removable.
With this modification, the modified Williams device would thus teach a first cross-member extending from the first side of the opening to the second side of the opening (Williams unlabeled wall between lateral channel 32 and middle channel of airway 12 would be provided with a Rockwell plate 1010, 1110 to hold the Williams oxygen tube 28; the Rockwell plate would extend from the top of the Williams lumen 12 opening to the bottom, along the same direction as the unlabeled walls) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]), and a second cross-member extending from the first side of the opening to the second side of the opening (Williams unlabeled wall between lateral channel 24 and middle channel of airway 12 would be provided with a Rockwell plate 1010, 1110 to hold the Williams carbon dioxide monitoring tube 20; the Rockwell plate would extend from the top of the Williams lumen 12 opening to the bottom, along the same direction as the unlabeled walls) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]), the second cross-member being spaced apart from the first cross-member (as the unlabeled Williams walls are spaced apart, their respective Rockwell walls would be similarly spaced apart) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28]); the first portion extending through the first cross-member (Rockwell plate 1010, 1110 holding the Williams oxygen tube 28; the Williams tube 28 would be inserted into the Rockwell plate such that the tube 28 is oriented perpendicular to the first surface of the Williams bracket 18) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]); the third portion extending through the second cross-member (Rockwell plate 1010, 1110 holding the Williams carbon dioxide monitoring tube 20; the Williams tube 20 would be inserted into the Rockwell plate such that the tube 20 is oriented perpendicular to the first surface of the Williams bracket 18) (Williams, Figs. 1-6A, para. [0023]; Rockwell, Figs. 26-28, paras. [0059-0060]); wherein the first cross-member and the second cross-member are configured not to extend within the single continuous channel (cross-member is only front plate 1010, 1110, not the wall 1020, 1120; front plate 1010, 1110 does not extend within the airway) (Rockwell; Figs. 26-28; paras. [0059-0060]).
Williams does not disclose the second portion oriented parallel to the second surface and the fourth portion oriented parallel to the second surface.
However, Connell teaches a device for use with an oral or nasopharyngeal airway (Connell; abstract) wherein the second portion oriented parallel to the second surface and the fourth portion oriented parallel to the second surface (both conduits 94, 96 in the airway 92 have respective bent portions 94C, 96C, such that the respective legs 94A, 96A outside of the airway 92 are oriented parallel to the rim 92D flat surface) (Connell; Fig. 7; col. 6, lines 36-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams second portion and fourth portion to be oriented parallel to the second surface, as taught by Connell, for the purpose of ensuring the conduits can only extend into the airway at a desired distance, as the tubes cannot be positioned further into the airway than their bent portions (Connell; Fig. 7; col. 6, lines 36-58). 
Regarding claim 17, the modified Williams teaches wherein the airway device comprises an oropharyngeal airway device (oral pharyngeal airway) (Williams; abstract; para. [0029]).
Regarding claim 18, the modified Williams teaches further comprising a clamping tab integrated with the body, the clamping tab adapted to secure the body to a collar of the airway device (ridge 12 has brackets or clips 24 for securing the body to an airway device) (Salcedo; Figs. 7-12; paras. [0036-0037]).
Regarding claim 20, the modified Williams teaches wherein the first port and the second port are connected to the housing via tubing connectors (connectors 62 and 52, respectively) (Williams; Fig. 7; para. [0028]).
Regarding claim 21, the modified Williams teaches wherein the opening is a first opening (middle opening in bracket 18 to middle channel of lumen 12) (Williams; Figs. 1-6B; para. [0023]) and 9Application No. 16/803,880Response to Office action dated October 4, 2021further comprising a second opening (right opening in bracket 18 to right lateral breathing channel 32) (Williams; Figs. 1-6B; para. [0023]) and a third opening (left opening in bracket 18 to left lateral breathing channel 24) (Williams; Figs. 1-6B; para. [0023]), each of the second opening and the third opening extending through the body between the first surface and the second surface (all channel openings extend through the bracket 18, between the two surfaces of the bracket 18) (Williams; Fig. 1; para. [0023]), and wherein the first cross-member extends between the first opening and the second opening (one Rockwell plate 1010, 1110 would be aligned with the Williams unlabeled wall between lateral channel 32 and the middle channel) (Williams, Figs. 1, 7, para. [0023]; Rockwell, Figs. 26-28), and the second cross-member extends between the second opening and the third opening (another Rockwell plate 1010, 1110 would be aligned with the Williams unlabeled wall between lateral channel 24 and the middle channel) (Williams, Figs. 1, 7, para. [0023]; Rockwell, Figs. 26-28).
Regarding claim 22, the modified Williams teaches further comprising a clamping tab integrated with the body, the clamping tab adapted to secure the body to a collar of the airway device (ridge 12 has brackets or clips 24 for securing the body to an airway device) (Salcedo; Figs. 7-12; paras. [0036-0037]).
Regarding claim 23, the modified Williams teaches further comprising a clamping tab integrated with the body, the clamping tab adapted to secure the body to a collar of the airway device (ridge 12 has brackets or clips 24 for securing the body to an airway device) (Salcedo; Figs. 7-12; paras. [0036-0037]).
Regarding claim 24, the modified Williams teaches wherein the gas administration tube is separated from the gas sampling tube by a distance (lines 20, 28 are separated from each other by a distance) (Williams; Figs. 1-6A).
Regarding claim 25, the modified Williams teaches wherein the first cross-member is oriented parallel to the second cross-member (Williams unlabeled walls are parallel to each other, thus the Rockwell plate 1010, 1110 for each unlabeled Williams wall are also parallel to each other) (Williams, Figs. 2, 5-6A; Rockwell, Figs. 26-28).
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
On page 11 in the third through fifth paragraphs of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the objections and 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those objections and rejections.
On page 12 in the last paragraph to page 13 in the first paragraph of the Applicant’s remarks, the Applicant argues that Williams does not teach a gas administration tube positioned between a first and second opening of an airway adjunct, or similarly the gas sampling tube positioned between a second opening and a third opening of an airway adjunct, and thus Williams cannot teach the claimed invention. However, the Examiner respectfully disagrees. The Williams reference alone was not used to teach this newly claimed limitation. Rather, it was the combination of Williams and Rockwell. Williams teaches the adjunct as the bracket 18 and the two unlabeled walls shown separating the lateral channels 24, 32 and middle channel of lumen 12 (Williams; Figs. 1-6B; para. [0023]). Williams also teaches a first opening (right opening in bracket 18 to right lateral breathing channel 32) (Williams; Figs. 1-6B; para. [0023]), a second opening (middle opening in bracket 18 to middle channel of lumen 12) (Williams; Figs. 1-6B; para. [0023]), and a third opening (left opening in bracket 18 to left lateral breathing channel 24) (Williams; Figs. 1-6B; para. [0023]), with an unlabeled wall between the first and second openings, and another unlabeled wall between the second and third openings (Williams; Figs. 1-6B). Rockwell is used to teach adding the cross-members to the Williams unlabeled walls through which the Williams lines would be inserted (Rockwell front plate 1010, 1110 with an aperture 1020, 1120 for installation of a gas line 1040) (Rockwell; Figs. 26-28; paras. [0059-0060]). Note that the Rockwell cross-members all have an opening or aperture 1020, 1120 through which the line is inserted. Thus, when combined, the Williams lines would be inserted into the Rockwell cross-members through these apertures such that a remainder of a line is directly adjacent to a respective unlabeled Williams wall. The lines are thereby between the openings as claimed, particularly at a respective Rockwell aperture 1020 or 1120, as the unlabeled Williams walls are between the openings as claimed. Thus, the combination of Williams and Rockwell can still be used to teach the claimed invention. 
On page 13 in the first paragraph of the Applicant’s remarks, the Applicant argues that Williams does not teach the lines extend into a single continuous channel of an airway device, as the lines extend into respective lateral channels, and thus Williams cannot teach the claimed invention. However, the Examiner respectfully disagrees. The limitation of “a single continuous channel” is referring to the airway device, not the airway adjunct, and is used to define the internal airway volume of the airway device. When only considering the Williams reference, the “single continuous channel” is the single one oral airway 10 with its continuous outer body surface, the outermost walls of the airway 10 also being continuous along the inside of the airway device (Williams; Figs. 1-2). This space defined by the inner surfaces of the outermost walls of the device 10 defines an interior volume of the airway device. Please note that the unlabeled walls inside of the airway 10 are part of the claimed airway adjunct, and are not the outermost walls of the airway device 10. Moreover, when considering the Williams device modified by Salcedo, the Williams adjunct is made to be removable from the airway device. Therefore, the Williams adjunct (which includes the unlabeled walls) could be removed entirely from the oral airway, more clearly illustrating the single continuous channel in the airway device. As previously discussed in an interview held on 8/9/2022, the Examiner suggests adding claim language to be clear that no part of the adjunct expect for the tubes extends into the airway device when in use. As it stands, the current prior art of record can thus still be used to teach the claimed invention. 
On page 13 in the first paragraph of the Applicant’s remarks, the Applicant argues that Williams does not disclose an airway adjunct at all, let alone an airway adjunct with cross-members that do not extend into the single continuous channel with tubes that do extend into the single continuous channel, and thus cannot teach the claimed invention. However, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Williams does teach an airway adjunct (bracket 18 is adapted to secure to proximal end 14 of oral airway 10; bracket 18 and the unlabeled walls shown separating the lateral channels 24, 32 and middle channel of lumen 12 are together being interpreted as the claimed airway adjunct) (Williams; Figs. 1-6B; para. [0023]), and the Rockwell reference is used to teach the other limitations of cross-members that do not extend into the single continuous channel with tubes that do extend into the single continuous channel as detailed in the rejections of the independent claims above. Thus, it is the combination of Williams and Rockwell which teaches the argued airway adjunct limitations, and the combination can still be used to teach the claimed invention.
On page 14 in the first two paragraphs of the Applicant’s remarks, the Applicant argues that the lines 20, 28 of Williams are not between the lateral breathing chambers, but are within their respective lateral breathing chambers, and thus Williams and Rockwell cannot teach the claimed invention. However, the Examiner respectfully disagrees. Being within the lateral breathing chambers does not preclude the lines from also being between the lateral breathing chambers. As best seen in Williams Figs. 1-6A, the lateral breathing chambers are larger than the Williams lines 20, 28. Therefore, when Williams is modified by Rockwell such that the Williams lines 20, 28 are directly adjacent to the unlabeled walls defining the Williams lateral breathing chambers, both lines 20, 28 would be between at least a portion of both lateral breathing chambers. For example, the Williams line 20 would be directly adjacent to the unlabeled wall defining the lateral breathing chamber 24, and therefore a portion of the lateral chamber 24 would be to the right of the line 20 while the whole chambers 12 and 32 would be to the left of the line 20. Also, please note that the modification with Rockwell has the Williams lines inserted into an opening or aperture 1020, 1120 (Rockwell; Figs. 26-28). This modification essentially adds fourth and fifth openings to the airway adjunct at the location of the two unlabeled inner Williams walls. These fourth and fifth openings would be between the openings in the adjunct to the lateral chambers 24, 32, and the lines through them would similarly be between the lateral breathing chamber openings. Thus, the current prior art of record can still be used to teach the claimed invention.  
On page 14 in the second paragraph to page 15 in the first paragraph of the Applicant’s remarks, the Applicant argues that the Williams endpoints 26, 33 are not positioned centrally relative to the oral airway such that they are spaced apart from the wall of the oral airway, as Rockwell would have the Williams lines/endpoints directly adjacent to the Rockwell walls 1020, 1120, thus the combination of Williams and Rockwell cannot teach the claimed invention. However, the Examiner respectfully disagrees. Please note that the two inner unlabeled walls of Williams are a part of the airway adjunct, not the airway device. Thus, the Williams lines and endpoints touching the two unlabeled inner walls when modified by Rockwell does not constitute the lines touching the walls of the oral airway. Moreover, as seen in Williams Figs. 2-4, the lines 20, 28 are spaced from the dotted lines representing the inner surfaces of the airway device’s outermost walls, and thus the lines are spaced from the airway device’s inner walls. Furthermore, the endpoints 26, 33 are positioned centrally in the modified Williams airway device as they are both in the middle of the airway device as seen from left to right in Williams Fig. 2, as well as being modified by Rockwell to be directly adjacent to the unlabeled inner walls in the middle of the Williams device from top to bottom as seen in Williams Fig. 6A. Thus, the current prior art of record can still be used to teach the claimed invention. 
On page 15 in the last paragraph of the Applicant’s remarks, the Applicant argues that the other references of Salcedo, Sartore, and Connell do not teach the limitations of having  a gas administration tube positioned between a first and second opening of an airway adjunct, or similarly the gas sampling tube positioned between a second opening and a third opening of an airway adjunct, the tubes being positioned centrally, and the tubes spaced from internal-facing surfaces, and thus the current prior art of record cannot teach the claimed invention. However, the Examiner respectfully disagrees. The Salcedo, Sartore, and Connell references are not used to teach the argued limitations, as those limitations are taught by Williams and Rockwell, thus this argument is moot. 
On pages 16-18  of the Applicant’s remarks, the Applicant reiterates the arguments made previously above for independant claim 1 and applies them to independant claims 15 and 27. The Examiner thus also reiterates their rebuttals as detailed above in this office action, as they also apply to the independent claims 15 and 27. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785